Richard I. Cantor, Esq. Corporation Counsel, Poughkeepsie
You have asked whether the city may enter into an agreement with a local industrial development agency for the renovation of the city hall.
You are concerned as to whether the definition of industrial development agency project encompasses this renovation. Specifically, you inquire whether the authorization of projects for "civic" purposes in section854(4) of the General Municipal Law would permit the city hall project or whether that term is a reference to a "civic facility", also included in section 854(4) and which is specifically and narrowly defined. A "civic facility" is any facility owned or occupied by a not-for-profit corporation organized and existing under the laws of the State or authorized to conduct activities in this State (id., § 854[13]). Thus, the question is whether the authorization of projects for "civic" purposes is a reference to "civic facilities" or is a broader term that would encompass the city's proposed project.
The terms "civic" and "civic facility" along with the definition of civic facility were added by chapter 905 of the Laws of 1986. The bill jacket clearly indicates the purpose underlying the amendment. It was intended to allow industrial development agencies to issue tax-exempt bonds to finance projects for not-for-profit corporations (August 1, 1986 memorandum on Assembly 4286-B from Vincent Tese to Evan Davis, Counsel to the Governor). The proposal was prompted by the difficulties experienced by not-for-profit corporations in obtaining affordable financing for renovations or expansions of their facilities in New York State which resulted in the exodus of a number of these corporations, particularly from the City of New York (ibid.; see also, July 11, 1986 letter from the legislative representative of the City of New York to Governor Cuomo regarding Assembly 4286-B). We note that the amendments effectuated by chapter 905 of the Laws of 1986 included a sunset provision providing that the amendments would remain in effect only until January 1, 1989 (L 1986, ch 905, § 5). This sunset provision has been extended to January 1, 1990 (L 1988, ch 633).
We conclude that amendments in 1986 expanding industrial development agency projects to include civic facilities were intended solely to permit projects on behalf of not-for-profit corporations.